Citation Nr: 1523405	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.  

2.  Entitlement to service connection for major depression, claimed as secondary to service-connected cancer of the vocal cord (larynx).  

3.  Entitlement to a rating higher than 30 percent for cancer of the vocal cord (larynx).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to January 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In January 2015, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the record.

The issue of entitlement to a rating higher than 30 percent for cancer of the vocal cord (larynx) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has chronic fatigue syndrome.  

2.  Competent evidence shows that the Veteran's psychiatric disability, diagnosed as major depression and anxiety disorder, has been related medically to his service-connected ischemic heart disease.


CONCLUSIONS OF LAW

1.  Service connection for chronic fatigue syndrome is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Service connection for a psychiatric disability, diagnosed as major depression and anxiety disorder, as secondary to service-connected disability is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the claim of service connection for major depression is favorable to the Veteran, no further action is required to comply with the VCAA. 

Regarding the claim of service connection for chronic fatigue syndrome, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in November 2007 and February 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection for chronic fatigue syndrome; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the elements of a service connection claim regarding the effective date of an award and the degree of disability. 

Furthermore, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran had the opportunity to testify at a hearing before the undersigned in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the January 2015 Board hearing, the undersigned indicated that the Veteran's testimony would focus on the issue of service connection for chronic fatigue syndrome, and noted the elements to substantiate the claim found lacking (such as a current diagnosis of the disability and the relationship between the disability and a service-connected disability, as claimed).  The Veteran was assisted at the hearing by an accredited representative.  The representative and the undersigned asked questions to ascertain the nature and etiology of the Veteran's fatigue.  No pertinent outstanding evidence was identified by the Veteran or his representative, with one exception (explained further in the next paragraph).  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Additionally, the RO obtained the Veteran's service treatment records and pertinent post-service VA and private treatment records.  VA has not conducted a contemporaneous medical inquiry in connection with the instant claim on appeal.  38 U.S.C.A. § 5103A(d).  However, further development (for a medical opinion) is not required because there is no record of chronic fatigue syndrome during service or after service.  The file does show complaints and clinical findings of fatigue, but a VA examiner in August 2006 opined that the finding was secondary to the Veteran's cancer treatment.  At the Board hearing, the Veteran denied having been diagnosed with chronic fatigue syndrome but asserted that he was seen by his private doctor in 2014 for fatigue.  He was advised by the undersigned to seek those private treatment reports, and the record was held open for 60 days in order to give him an opportunity to submit any pertinent evidence to show he had a diagnosis of chronic fatigue syndrome.  However, he did not submit any evidence from his private doctor with regard to a diagnosis or treatment for chronic fatigue syndrome.  

The Veteran has not identified any pertinent evidence that remains outstanding.  As VA's duty to assist is met, the Board will proceed to address the merits of the claim. 

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran served 90 days or more of continuous, active service and a psychoses, becomes manifest to a degree of 10 percent within one year following the date of separation from service, it may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Further, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is also permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has alleged, in his initial claim, that he has major depression that is secondary to his service-connected laryngeal cancer.  Later at his January 2015 Board hearing, he contended that his depression was due to his health problems, to include his cancer treatment and residuals and to his heart disease.  The Veteran has also claimed that he has chronic fatigue syndrome that is related to his cancer or its treatment, but at his hearing he acknowledged that he did not have a diagnosis of chronic fatigue syndrome (he noted that he saw a private physician for fatigue in 2014, and the undersigned kept the record open for 60 days in order for the Veteran to submit those records, but no records were forthcoming).   

The Veteran served on active duty in the Navy from April 1969 to January 1971, which included service in Vietnam.  Service treatment records do not show any complaints, diagnosis, or treatment for a psychiatric disability or chronic fatigue syndrome, and a psychiatric disability is not shown to have been manifested in the initial year following his discharge from active duty.  Therefore, on the basis of the service records alone, a psychiatric disability and chronic fatigue syndrome were not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

After service, the medical records do not show that a psychiatric disorder was manifest until many years after the Veteran's service discharge in 1971.  VA outpatient records show that the Veteran was seen in December 2005 for complaints of depression, insomnia, and anxiety.  In particular, he reported worries about his throat cancer recurring, mood swings, a poor sleep pattern, and financial concerns.  It was noted that he had been receiving psychotherapy medications from a private doctor since June 2005.  

Post-service medical records do not specifically relate the Veteran's diagnosed psychiatric disability back to his period of service.  Therefore, the preponderance of the evidence is against the Veteran's claim on the theory of direct service connection, based on a disability first diagnosed after service being related to service, under 38 C.F.R. § 3.303(d). 

Further, there is no medical record - VA or private - that discloses a diagnosis or finding of chronic fatigue syndrome, and there is no evidence that the Veteran was seen for any complaints attributed to chronic fatigue syndrome.  In an August 2006 examination report, an examiner indicated in the assessment that the Veteran had chronic fatigue but that it was secondary to his cancer treatment.  In other words, he had a symptom of fatigue, but there was no diagnosis of a syndrome manifested by chronic fatigue.  The Board notes that a clinical finding such as fatigue standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  As the underlying pathology of the fatigue identified by the VA examiner was the cancer treatment, such symptom manifestation is appropriately evaluated in connection with rating the laryngeal cancer (see the Remand portion of this decision herein below).  In short, there are no records showing a diagnosis of chronic fatigue syndrome, and the Veteran himself has conceded as much at the Board hearing.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether there is a current diagnosis of chronic fatigue syndrome which can be related to a service-connected disability - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Any assertions of the Veteran as to diagnosis and causation have no probative value.

As the record now stands, post-service evidence does not show a diagnosis of chronic fatigue syndrome.  In the absence of satisfactory proof that the Veteran has a current diagnosis, there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A §5107.

[The Veteran is advised that a future diagnosis of chronic fatigue syndrome could present a basis for reopening this claim.]

The analysis now turns to consideration of the merits of the psychiatric disability claim based on a secondary service connection theory of entitlement (under 38 C.F.R. § 3.310), which is the Veteran's sole contention.  On a February 2009 VA examination to determine whether any psychiatric disability was related to the Veteran's service-connected laryngeal cancer, the Veteran was diagnosed with major depression and anxiety disorder.  The examiner remarked that the psychiatric disability was due to stress from work and medical problems that were primarily identified as heart problems.  In an addendum opinion in March 2009, the examiner opined that it was less likely as not that the Veteran's depression was caused by the vocal cord cancer but that its primary causes were economic concerns and heart disability.  While service connection for a heart disability had not then been established, the RO in an April 2013 rating decision granted a claim of service connection for ischemic heart disease, effective in August 2010.  Therefore, while the Veteran's psychiatric disability was not specifically linked to his service-connected cancer or its treatment or residuals, as the Veteran has specifically claimed, there is competent evidence specifically relating his psychiatric disability to his heart disability for which service connection was subsequently established.  

As the claimed psychiatric disability is proximately due to service-connected disability, the Board concludes that entitlement to secondary service connection for the major depression and anxiety disorder under 38 C.F.R. § 3.310 is warranted. 


ORDER

The appeal seeking service connection for chronic fatigue syndrome is denied.

The appeal seeking service connection for a psychiatric disability, diagnosed as major depression and anxiety disorder, as secondary to service-connected disability, is granted. 



REMAND

The Veteran claims that his service-connected cancer of the vocal cord (larynx) is worse than is reflected by his current 30 percent rating.  His disability is evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6819, which govern malignant neoplasms of any specified part of the respiratory system.  Under that code, six months after the discontinuance of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.  

A preliminary review of the medical evidence on file does not show recurrence of the cancer, but there is evidence of various residuals.  At present, the Veteran's residuals are rated at the maximum rating of 30 percent under 38 C.F.R. § 4.97, Diagnostic Code 6516, which provides for chronic laryngitis with hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97.  At his January 2015 Board hearing, the Veteran testified that his voice squeals and is lost at times.  He also discussed teeth and gum problems, swallowing difficulty, dry mouth, and an altered sense of taste.  Many of these symptoms were reported on a VA examination in August 2010, along with symptoms of neck pain, headaches, weakness, and fatigue.  The Veteran also submitted additional evidence in the form of a statement from his physician, Dr. Morpeth, who indicated in January 2015 that the Veteran's neck soreness and cramps may be due to either the cancer radiation treatment or to cervical musculoskeletal problems.  

Notably, the RO has not readjudicated the Veteran's increased rating claim after he underwent the August 2010 examination.  Further, the 2010 examination is the last time the Veteran's cancer residuals were evaluated, and his more recent statements and evidence added to the file suggest that his condition may have worsened.  Therefore, a new VA examination is in order to assess the Veteran's current laryngeal cancer and all residuals thereof.  

It is also noted from a review of the file that the RO has not issued the Veteran a VCAA letter pertinent to his increased rating claim.  

The Board is cognizant that the claim has been in appellant status for a prolonged period of time, but in light of the foregoing, the case must be returned for additional evidentiary and due process development, especially consideration of the evidence added to the file since the May 2010 statement of the case was issued.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran has been furnished appropriate VCAA notice with regard to his claim for a higher rating for cancer of the vocal cord (larynx).  

2.  Arrange to have the Veteran undergo an appropriate VA examination to determine the current level of impairment due to his service-connected laryngeal cancer, including all residuals thereof, to specifically include:  (1) teeth and gum problems, (2) swallowing difficulty, (3) dry mouth, (4) an altered sense of taste; (5) neck pain, (6) headaches, (7) weakness, (8) fatigue, and (9) his voice (squeals and is lost at times).  The examiner is asked to describe each symptom, and its associated functional impairment, that is related to the cancer or cancer treatment, including whether there are any oral/dental or neck disabilities.  The claims file, including VA outpatient records, the August 2010 VA examination report, and private records and statements from Dr. Morpeth, must be reviewed by the examiner.  If the examiner deems that the Veteran should undergo further evaluation of any particular residual by a specialist (e.g., dental examination), then such should be arranged.   

Complete rationale should be provided for all opinions.

3.  After the development requested above is completed, readjudicate the claim of a rating higher than 30 percent for cancer of the vocal cord (larynx).  To that end, the RO should consider all potentially applicable rating criteria, to include 38 C.F.R. § 4.97, Diagnostic Code 6519, for aphonia (evaluated at 60 percent disabling if it results in a constant inability to speak above a whisper), and any criteria for evaluating neck and dental disability, as well as an extraschedular rating, if in order.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case, afford them opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


